Title: To James Madison from Thomas Strode, 2 November 1808
From: Strode, Thomas
To: Madison, James



Dear Sir,
Fredbg. 2 Novr. 1808.

I am this far on my way to Richmd. where I am unfortunately call’d by having heavy appearance bail for a friend in Some suits brought in the federal Court where I am forced to go to enter Special Bail.  To me this appears a great, very great defect in the Judiciary System.  Since ariving in this Town I find I can make a handsome establishment for my unfortunate connextion Mr. B.  As this will be at Urbanna it adds another motive to my wish to be Station’d at Norfolk.  I fear I have but little Interest at a certain Office.  I wd. ask nor wd. I accept of more than I merit.  For myself I have nothing to ask of fortune  She has bestow’d me every thing I wish’d, as much wealth as I want & the Girl whom my Judgmt & affection selected, but in the difficulties that have arisen about my Father, I could without loss of time to my military duty Render him most essention service in dispelling those clouds which will indeed soon give way to his prudence & industry.  My Company has been selected at no inconsiderable private expence & to say the least for them they equal any Company on Earth.  With less than the Command I wd. not go to Norfolk, but if You think You can consistent with the public good mention my wishes to the President (to whom motives of delicacy prevents my writing) & to the Officers who will be employ’d in making the arange it will be a greater favour than I have ever recd. from mankind.
Mr. Edmunds inform’d us You had written to my Father.  With That letter he has not Yet been hon’d.  I fear it by some means miscarried.  With sentiments of Respect esteem & regard I am Sir Yr. Mo. Obt.

Tho Strode

